Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       
This action is responsive to communications: Application filed on 03/27/2019. Claims 1, 10 and 19 are independent claims. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered. 
Claims 1-20 are allowed. 
Allowable Subject Matter
 Claims 1-20 are allowed.   

The following is an examiner's statement of reasons for allowance: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant's invention.  
The cited references include Newman, Schening and Wei. 

Newman discloses databases and storage, the concept ofNoSQL (or non-SQL) databases has emerged to describe distributed databases that offer scalability as the expense of some other benefits of traditional relational database management systems (RDBMS). Often these NoSQL systems did not provide"atomic" updates, or supported only a limited data model compared to a traditional relational database. The simplest type is a distributed Key-Value store, where a fixed data "key" could be used to store and then retrieve a value (often just an arbitrary array of bytes). Some highly distributed systems have since managed to provide ACID properties on top of simple key-value data models. Each key reference of one or more key references is mapped with at least one pair of a time reference and the data reference in a timeline store, the time reference determines a point in time at which the key reference is assigned the pair of the time reference and the data reference, (see Newman: Para. 0020, 0024, 0032, 0054, 0065-0074 and FIG. 1-4).  
Schoening discloses a method of dynamically determining an execution order of a plurality of executable components, the method comprising the steps of associating, with a first component of the plurality of executable components, one or more preconditions to execution of the first component (at least one precondition value for a property of the particular data object prior to execution of the at least one storage operation by the at least one storage); storing a partial order of execution of the plurality of executable components based on the pre-conditions; and generating a final order of execution of the plurality of executable components based on the partial order. The postcondition statement indicates what will true when the function finishes its work (which returns an array of strings. Each string is the class path of a Service Module Function). A characterization mechanism provides an annotation of each executable component. A partial order evaluator resolves the pre-conditions and generates a final order of execution of the components based upon interdependencies and resource requirements represented in the preconditions. the pre-conditions are stored in an acyclic directed graph, and the final order is generated by making a breadth-first traversal of the graph and adding nodes of the graph to the final 
Wei discloses the clients access the key-value store via a key-value interface that provides a number of key-value operations to read, write, list, and delete key-value records from the key-value store. In some implementations, the key-value interface provides additional key-value operations that support the use of the key-value store by more than one client at a time. An environment in which the key-value store is used by the clients to retain I/O throttling parameters is described. Store information using a variety of storage systems. Storage systems are constructed using a variety of memory technologies including solid-state memory, disk memory, flash memory, optical storage, and magnetic tape. Many storage systems arrange storage space into one or more volumes, with an interface that presents the volume to clients as a block device. A volume includes a plurality of partitions, and throttling parameters associated with the volume are maintained in a key-value store that is associated with the volume, (see Wei: Col. 3 line 1-67, Col. 4 line 1-67 and Col. 5 line 1-67).  
The prior art does not disclose or fairly suggest: “a storage application executable by the at least one processor using the at least one memory to perform operations comprising: traversing the log to read the at least one precondition value and the at least one postcondition value of a plurality of key data entries in the set of key data entries that include the storage property; calculating a storage system parameter from the plurality of key data entries of the set of key data entries by aggregating storage property values using the at least one precondition value and the at least one postcondition value of each key data entry of the plurality of key data entries; and reporting the storage system parameter.”  For this reason claim 1 is allowed. Claim(s) 2-9 are allowed for the same reasons as claim 1. 
The prior art does not disclose or fairly suggest: “the storage property of the particular data object after execution of the at least one storage operation by the at least one storage node; traversing the log to read the at least one precondition value and the at least one postcondition value of a plurality of key data entries in the set of key data entries that include the storage property; calculating a storage system parameter from the plurality of key data entries of the set of key data entries by aggregating storage property values using the at least one precondition value and the at least one postcondition value for each of the plurality of key data entries; and reporting the storage system parameter.” For this reason claim 10 is allowed. Claim(s) 11-18 are allowed for the same reasons as claim 10.  
The prior art does not disclose or fairly suggest: “the storage property of the particular data object after execution of the at least one storage operation by the at least one storage node; means for traversing the log to read the at least one precondition value and the at least one postcondition value of a plurality of key data entries in the set of key data entries that include the storage property; means for calculating a storage system parameter from the plurality of key data entries of the set of key data entries using the at least one precondition value and the at least one postcondition value for each of the plurality of key data entries; and means for reporting the storage system parameter.” For this reason claim 19 is allowed. Claim(s) 20 is allowed for the same reasons as claim 19.  
Therefore, the examiner asserts that in light of the above and in consideration of all of the evidence at hand, the claims are allowable as the evidence presented does not disclose the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."    
Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                 

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164